Citation Nr: 0529558	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to recognition of the veteran's son, [redacted], as a 
"child" for VA purposes, on the basis of permanent 
incapacity for self support before attaining the age of 18.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1954.  He was a prisoner of war in Korea, in excess 
of two years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in No. Little Rock, Arkansas.  The veteran's 
notice of disagreement was received in March 2002 and a 
statement of the case was issued in June 2002.  His 
substantive appeal was timely received in September 2002.

The veteran failed to report for his requested hearing in 
March 2004.  His request is therefore considered as 
withdrawn.


FINDINGS OF FACT

1.  The veteran's son, [redacted], attained the age of 18 years in 
December 1990.

2.  The evidence demonstrates that [redacted] was permanently 
incapable of self-support due to mental defect when he 
reached the age of 18 years.


CONCLUSION OF LAW

The veteran's son, [redacted], was permanently incapable of self-
support upon attaining the age of 18 years, and may be 
recognized as the helpless child of the veteran.  38 U.S.C.A. 
§§ 101(4)(A), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.57, 
3.356 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recognition of an unmarried person as a "child" of the 
veteran turns, in large measure, on whether that person was 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
See 38 C.F.R. § 3.356(a) (2005); Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).  Rating determinations will be made solely 
on the basis of whether the child is permanently incapable of 
self-support through his own efforts by reason of physical or 
mental defects.  The question of permanent incapacity for 
self-support is one fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Bledsoe v. Derwinski, 1 Vet. App. 32, 33 (1990).  
Rating criteria applicable to disabled veterans are not 
controlling.  See 38 C.F.R. § 3.356(a) (2005).

Principal factors to be considered in rendering a 
determination of permanent incapacity for self-support under 
38 C.F.R. § 3.356(b) are:

(1) The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.

(2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been short intervening periods when his 
or her condition was such that he or she 
was employed, provided that the cause of 
the incapacity is the same as that upon 
which the original determination was made 
and there were no intervening diseases or 
injuries that could be considered as 
major factors.  Employment which was only 
casual, intermittent, tryout, 
unsuccessful, or terminated after a short 
period by reason of disability should not 
be considered as rebutting permanent 
incapability of self-support otherwise 
established.

(3) It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of the parents, and 
the like.  In those cases where the 
extent and nature of disability raised 
some doubt as to whether they would 
render the average person incapable of 
self-support, factors other than 
employment are for consideration.  In 
such cases there would be considered 
whether the daily activities of the child 
in the home and community are equivalent 
to the activities of employment of any 
nature within the physical or mental 
capacity of the child which would provide 
sufficient income for reasonable support.  
Lack of employment of the child either 
prior to the delimiting age or thereafter 
should not be considered as a major 
factor in the determination to be made, 
unless it is shown that it was due to 
physical or mental defect and not mere 
disinclination to work or indulgence of 
relatives or friends.

(4) The capacity of a child for self-
support is not determinable upon 
employment only afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  38 
C.F.R. § 3.356(b) (2005).

The veteran's son, [redacted], was born in December 1972 and turned 
18 years old in December 1990.  [redacted] is currently considered 
incapable of self-support due to a schizoaffective disorder 
and lives with the veteran.  See September 2002 letter from 
private psychiatrist and December 2002 statement from 
veteran.

As to whether this was the case before [redacted] turned 18, a 
March 1989 confidential school report indicates that [redacted] was 
referred for an intellectual assessment while a sophomore in 
high school.  The report indicates that the veteran's spouse 
had indicated that [redacted] had problems in school for a number 
of years and his grades had been low.  The report shows that 
there was a discrepancy found between [redacted]'s IQ scores and 
his achievement scores such that the examiner recommended 
[redacted] for further testing.  The report indicates he also 
scored at a clinically significant level on the schizoid, 
avoidant, dependent, passive aggressive, anxiety, dysthymic, 
drug abuse, and psychotic thinking scales.  Intervention and 
counseling services were recommended, since one potential 
interpretation of the findings was that [redacted] was "extremely 
confused."  

The evidence shows that [redacted] did not graduate from high 
school with his class in the spring of 1991.  Instead, [redacted] 
had to go to summer school and the record indicates he took 
the general educational development test instead of receiving 
his high school diploma.  A July 1991 letter indicates [redacted] 
received a music scholarship to attend university.  The 
record reflects that he was unsuccessful at university and 
transferred to an automotive repair curriculum.  See January 
1993 request for approval of school attendance.  [redacted] did not 
complete his vocational training.  See January 1995 
statement.  Furthermore, the evidence indicates that [redacted] 
attempted and did not complete additional occupational 
training programs in the ensuing years.  The record indicates 
that [redacted] held various jobs since he turned 18 years old in 
December 1990, but most lasted from a matter of days to just 
a few weeks or months.  His parents indicate that despite 
[redacted]'s various jobs, they have always had to provide monetary 
support.  See November 2002 correspondence from veteran.

The record also shows that when [redacted] was 19 years old, he was 
hospitalized due to a depressive disorder and suicidal 
ideations.  The June 1992 private hospital summary indicates 
[redacted] was depressed and that in the preceding year he had 
scratched himself superficially with a knife but had not 
broken the skin and stitches had not been required.  The 
discharge summary also indicates that [redacted] was seen by a 
psychiatrist on two occasions prior to his May 1992 admission 
to hospital and that a psychological evaluation had been done 
prior to [redacted]'s first visit with the psychiatrist.  A 
September 2002 letter from [redacted]'s current treating 
psychiatrist indicates that [redacted]'s current problems began 
before the age of 18.

Based on the foregoing, the Board is persuaded that when 
every reasonable doubt is resolved in the veteran's favor, 
the evidences shows his son, [redacted], was permanently incapable 
of self-support by reason of mental defect at the date of 
attaining the age of 18 years in December 1990.  As the 
evidence indicates [redacted] is currently incapable of self-
support and has been since attained the age of 18 years, the 
veteran's son, [redacted], qualifies as a "helpless child" on the 
basis of permanent incapacity for self- support.  As such, 
this appeal is granted.

As the issue on appeal has been resolved in the veteran's 
favor, there is no need to address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000.  


ORDER

Recognition of [redacted] as a "child" of the veteran for VA 
purposes on the basis of permanent incapacity for self- 
support before attaining the age of 18 is established.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


